DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending and under consideration. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2020 and 06/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Specification
The abstract of the disclosure is objected to because abstract is not limited to a single paragraph.  The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kim et al (JSOG Congress Award Oncology, dated 4/12/2019, IDS) as evidenced by Salmon (Reprod Nutr Dev. 1984;24(2):197-206, abstract). 
	With respect to claims 1-6, Kim et al teach a method of making a large animal model with peritoneal carcinomatosis using ovarian cancer cells for evaluating the efficacy of intraperitoneal chemotherapy, the method comprising step of injecting 1.0-5.0x106 ovarian cancer cells in 0.1 ml. with to sites into the abdominal cavity including the omentum, and the bilateral pelvic peritoneum and uterine cavities (uterine horn) of piglet weighed 7 and 8 kg with four weeks after birth (see abstract). It is known that four to six weeks old piglet are inherently known to have incomplete immune function as evident from the teaching of Salmon who reported that pig become immunocompetent only at around 80 days of fetal life (11 weeks see Salmon H, abstract). 
	Regarding 7-9, Kim et al teach injecting the ovarian cancer cells into cavity by laparoscopy. Kim teaches method further discloses the step of second injection of the cancer cell line in the abdominal cavity.  It is noted that after 3-weeks the peritoneal seeding tumors located mainly in the descending colon and the peritoneal carcinomatosis index (PCI) scores were 4 and 6 in the two pigs, which increased 19 and 14 at the fifth week, respectively similar to one disclosed in the instant application and therefore must necessarily result in peritoneal carcinomatosis in at least 70% animal . Therefore, Kim anticipate claims 1-9. 
.
	Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397).
	Claim 1 is directed to one active step of injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed.
	With respect to claims 1, 4, 6, Reymond et al teach a method of a large pig model, said method comprising a step of injecting a 10x106 cell cervical cancer cell line (HeLa) (abstract) into a peritoneam cavity at a 5position of the abdominal cavity via laparoscopy in a piglet of 6 to 8 weeks (page 393, col. 2, last para. and page 394, col. 1, last para., page 394, col. 2, para. 1) in which the immune function is not completed (see page 396, col. 1, para. 4) thereby meeting the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8) and Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7, IDS)/ Yao et al (Oncology Lattes 2015, 10, 3450-3456).  
With respect to claims 1, 4, 6, Reymond et al teach a method of a large animal model, said method comprising a step of injecting a 10x106 cell cervical cancer cell line (HeLa) (abstract) into a peritoneam cavity at a 5position of the abdominal cavity via laparoscopy in a piglet of 6 to 8 weeks (page 393, col. 2, last para. and page 394, col. 1, last para., page 394, col. 2, para. 1) in which the immune function is not completed (see page 396, col. 1, para. 4). Reymond et al teach that the tumor was observed at the port sites (see table 2). Reymond et al differ from claimed invention by not disclosing (i) pig resulting in peritoneal carcinomatosis after injecting the cancer cell line and (ii) cancer cell is an ovarian cancer cell.
Before the effective filing date of instant application, Mei et al teach injecting tumor cells into the submucosal layer of the stomach (Figure 1), or greater omentum immediately beneath the gastric antrum or percutaneous injection of tumor cells directly into the upper abdominal cavity to produce a large animal model of peritoneal carcinomatosis that has been established by laparotomic orthotopic injection of VX2 cancer cells (abstract) with a success rate of ~60%-100% (see abstract and table 1).  The combination of reference differs from claimed invention by not disclosing cancer cell is an ovarian cancer cell.
 Boettcher et al provide motivation for the development of an orthotopic model of ovarian cancer. It is disclosed that the capability to study a human tumor in a non-rodent species [eg. Pig] is critically important as it would allow researchers and medical practitioners to utilize imaging 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of large animal model with peritoneal carcinomatosis as disclosed in Reymond et al. and Mei by substituting the cancer cells with the ovarian cancer cells as disclosed Boettcher to produce ovarian peritoneal carcinomatosis in said animal, in the method of injecting an ovarian cancer cell line into an abdominal cavity selected from the group consisting of the omentum or peritoneum, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as study a human tumor in a non-rodent species such as Pig because it is critically important to allow researchers and medical practitioners to utilize imaging modalities that are used in clinical settings and pig and human share more similar reproductive tract sizes (supra). Other limitation of whereby clause would be obvious as it simply recites the results of the method step that is expected in view of teaching of Mei et al who reported injection of cancer cells in a large animal with peritoneal carcinomatosis with a success rate of ~60%-100%. One of skill in the art would have been expected to have a reasonable expectation of success in producing an animal with peritoneal carcinomatosis by injecting cancer cells into abdominal cavity or omentum or peritoneum as prior art successfully reported injecting cancer cells into omentum immediately beneath the gastric antrum or abdominal cavity to produce an animal with peritoneal carcinomatosis as evident from the teaching of Mei and Yao.  It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/ dcom/bpai/prec/fd071925.pdf).

Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8) and Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7,)/Yao et al (Oncology Lattes 2015, 10, 3450-3456) as applied above and further in view of Birteeb et al (Research & Reviews: Journal of Veterinary Science and Technology, 2015 4, 3, ;15-23). 
The teaching of Reymond, Mei, Boettcher and Yao have been discussed above and relied in same manner here. While combination of reference teaches a method of preparing a large animal model with peritoneal carcinomatosis by injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed, but differ from claimed invention by not disclosing piglet of 3- to 8-week-old pig are with a body weight of 6 kg to 15 kg.
Before the effective filing date of instant application, Birteeb et al reported that 4 to 6-week-old pig usually have a body weight of about 12. to 15 kg. 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of large animal model with peritoneal carcinomatosis as disclosed in Reymond et al. and Mei to use pig of 4-6 week having weight of 12-14 kg known in prior art of Birteeb, in the method of injecting a cancer cell line into an abdominal cavity, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success in using pig of 4-6 week having weight of 12-14 kg because prior art reported the average weight of 4-6-week pig ranges from 6-15 kg as evident from the teaching of Birteeb. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8) and Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-7, IDS)/ Yao et al (Oncology Lattes 2015, 10, 3450-3456) as applied above and further in view of Perkins et al (Scientific Reports, 2018, 8930, 1-10). 
The teaching of Reymond, Mei and Boettcher have been discussed above and relied in same manner here. While combination of reference teaches a method of preparing a large animal model with peritoneal carcinomatosis by injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed, but differ from claimed invention by not disclosing further comprising the step of second injecting the cancer cell line at the same position of the abdominal cavity.
Before the effective filing date of instant application, Perkins et al teach injecting tumor cells to an animal followed by a subsequent secondary injection after 7 or 14 days to produce metastases (see figure 1). It is disclosed that mice had 14 days of primary tumor growth (compared to 7 days in small MFP mice) before secondary injection, followed by 14 days of metastatic growth (see page 8, para.1, 3).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of large animal model with peritoneal carcinomatosis as disclosed in Reymond et al. and Mei by injecting ovarian cancer cell directly into peritoneum  followed by a secondary injection as suggested by Perkins, in the method of injecting a cancer cell line followed by a secondary injection, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported secondary injection of tumor cells significantly amplified concomitant tumour enhancement (CTE) effect. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 1, 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reymond et al (European Journal of Surgical Oncology 2000; 26: 393–397), Mei et al. (BMC Cancer 2010, 10:124, 1-8) and Boettcher et al (Pigs Front. Oncol. 2019, 9, 9, 1-&, IDS)/Yao et al (Oncology Lattes 2015, 10, 3450-3456) as applied above and further in view of Yang-Hartwich et al (Science Report, 2014, 4:6116, 1-12).
The teaching of Reymond, Mei, Boettcher and Yao have been discussed above and relied in same manner here. While combination of reference teaches a method of preparing a large animal model with peritoneal carcinomatosis by injecting a cancer cell line into an abdominal cavity at a 5position of the abdominal cavity of a piglet in which the immune function is not completed, but differ from claimed invention by not disclosing injecting tumor cells in the uterine horn.
Yang-Hartwich teaches injecting into the distal part of one uterine horn (Fig. 2A), which confined OTICs to the reproductive tract and allowed to mimic the migration of malignant cells from fallopian tubes, uterus or cervix towards ovaries (see page 2, col. 1, last para.). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of large animal model with peritoneal carcinomatosis as disclosed in Reymond et al. and Mei by injecting ovarian cancer cell directly into  distal part of one uterine horn as suggested by Yang-Hartwich, in the method of injecting a cancer cell line into an abdominal cavity, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. Other limitation of whereby clause would be obvious as it simply recites the results of the method step that is expected in view of teaching of Mei et al in view of Yang-Hartwich reported injection of cancer cells into peritoneum of a large animal with peritoneal carcinomatosis with a success rate of ~60%-100%. One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully reported establishment of ovarian tumors by injecting ovarian cancer cells into uterine horn as evident from the teaching of Yang-Hartwich. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Conclusion
No claimed allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632